Citation Nr: 0406002	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  97-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of dental trauma for Department of Veterans Affairs 
(VA) dental treatment purposes.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sensory impairment of the left facial area with radiating 
pain to the left side of the body and muscle spasms, 
equilibrium dysfunction, and an eye disability, including as 
a claim made pursuant to 38 U.S.C.A. § 1151 (West 2002) as a 
result of VA treatment.  

5.  Entitlement to an increased disability evaluation for 
service-connected chronic maxillary sinusitis with antral 
fistula and headaches, currently rated as 30 percent 
disabling.  

6.  Entitlement to an effective date earlier than June 17, 
1996, for the grant of nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1967 to November 1971 and from February 1972 to May 1973.  

When the veteran was last before the Board of Veterans' 
Appeals (Board) in August 1999, it was determined, inter 
alia, that there had been received the requisite new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder, and that the claim was well-grounded.  The issue 
was remanded to the Department of Veterans Affairs (VA), 
Reno, Nevada, Regional Office (RO) for additional 
development.  During the pendency of the requested 
development the other issues set out above were perfected for 
appeal.  

In February 2003, the veteran appeared before the undersigned 
at a travel Board hearing conducted at the RO.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an effective date earlier than June 17, 1996, 
for the grant of nonservice-connected pension has been 
obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to his claim 
and the evidence necessary to substantiate that claim.

2.  In September 1995, the RO denied the appellant's claim of 
entitlement to nonservice-connected pension, and the veteran 
was notified of that decision by letter dated October 4, 
1995, which was resent to an updated address on October 18, 
1995.  The appellant did not file a notice of disagreement 
with that decision within one year from the date of that 
notice.  

3.  The appellant's reopened claim of entitlement to service 
connection for nonservice-connected pension was received by 
VA on May 15, 1996.  Following a November 1996 rating 
decision that denied the veteran's claim, the veteran filed a 
notice of disagreement on January 29, 1997.  A rating action 
dated in July 1998 granted nonservice-connected pension.  An 
effective date of June 17, 1996, was assigned as the 
effective date of that grant of nonservice-connected pension.  


CONCLUSION OF LAW

An effective date of May 15, 1996, for the grant of 
nonservice-connected pension is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.400(q)(ii), 4.16, 
4.17, 20.201, 20.302, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than June 17, 1996, for the establishment of 
nonservice-connected pension.  He argues that an earlier date 
should be established as the effective date assigned, because 
he received a VA examination pertinent to the issue in August 
1995, and had filed a claim prior to that in either June or 
July 1995.  In the interest of clarity, the Board will 
initially address the matter of whether this case has been 
appropriately developed for appellate purposes.  Thereafter, 
the Board will analyze the appellant's claim.

Veterans Claims Assistance Act 

There was a significant change in veterans' law subsequent to 
the appellant's filing of his reopened claim in May 1996.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  The Board has 
carefully considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

The Board finds that VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
his claim for an earlier effective date.  Essentially, the 
appellant was notified in the July 1998 rating decision, 
October 1999 statement of the case, and March 2000 
supplemental statement of the case that what was needed for 
the establishment of an earlier effective date for 
nonservice-connected pension was evidence that the appellant 
had filed a claim for that benefit which had not been finally 
adjudicated prior to June 17, 1996.  Therefore, the Board 
finds that VA has no further duty to notify the appellant of 
the evidence needed to substantiate his claim for an earlier 
effective date.  The appellant has not identified any 
evidence which may be pertinent to his claim which the RO has 
not obtained and considered.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).

Analysis

The appellant contends that he is entitled to retroactive 
nonservice-connected pension benefits earlier than June 17, 
1996.  He argues that these benefits should date back to at 
least 1995, when he initially applied for them.  He argues 
that he had properly advanced his claim at that time, and 
that the claim remained open from then until the eventual 
grant of benefit in 1998.  

Under the provisions of 38 U.S.C.A. § 1521 (West 2003), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2003).

Under governing law, for an award of a permanent and total 
rating for pension purposes, the effective date will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii).  
A claimant may not receive an effective date earlier than the 
date of his application to reopen his claim.  Smith v. West, 
11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (effective date for reopened claim).  

In September 1995, the RO denied the appellant's claim of 
entitlement to nonservice-connected pension, and the veteran 
was notified of that decision by letter dated October 4, 
1995, which was resent to an updated address on October 18, 
1995.  The appellant did not file a notice of disagreement 
with that decision within one year from the date of that 
notice and it became final.  38 U.S.C.A. 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

On May 15, 1996, the veteran filed a new claim wherein he 
stated that he was unemployable due to a combination of 
service-connected and nonservice-connected disabilities.  
This communication constitutes a claim for nonservice-
connected pension benefits.  

Following a November 1996 rating decision that denied the 
veteran's June 1996 claim, the veteran filed a notice of 
disagreement on January 29, 1997.  A rating action dated in 
July 1998 granted nonservice-connected pension.  An effective 
date of June 17, 1996, was assigned as the effective date of 
that grant of nonservice-connected pension under the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii).  

As noted previously, the effective date for a reopened claim 
of entitlement to nonservice-connected pension can be no 
earlier than the date the request to reopen the claim was 
filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  There is no provision in either 
the statute or the regulations that allows for an earlier 
effective date based on a reopened claim unless a clear and 
unmistakable error was committed in a prior decision, or 
unless the new and material evidence resulted from correction 
of military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 
38 C.F.R. § 3.105 (2003).  The provision regarding correction 
of military records is not applicable in this case, as there 
is no evidence that such correction had been requested or 
granted.  With respect to clear and unmistakable error in 
prior RO decisions, it is emphasized that a claim of clear 
and unmistakable error must be made with specificity and in 
accordance with the requirements for the filing of such a 
claim under the provisions of 38 C.F.R. § 3.105 (2003), which 
has not been done in this case.  

The Board recognizes the veteran's argument that his claim 
remained open after the initial denial in 1995 until the 
ultimate grant of benefits in 1998.  However, the Board finds 
that the veteran did not file a timely notice of disagreement 
to the September 1995 rating decision which denied 
entitlement to pension.  While there are several written 
communications from the veteran within one year of his 
notification of that decision on October 18, 1995, none of 
those written communications from the veteran expresses 
dissatisfcation or disagreement with the September 1995 
rating decision or a desire to contest the result of that 
decision.  38 C.F.R. §§ 20.201, 20.302 (2003).  Therefore, 
none of those communications constitutes a notice of 
disagreement to the September 1995 rating decision.  In the 
absence of a notice of disagreement, the September 1995 
rating decision became final.  Therefore, the veteran's May 
18, 1996, claim for pension is a claim to reopen a claim 
which was the subject of a final disallowance.

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The RO's decision in 
September 1995 on the issue of entitlement to nonservice-
connected pension is, by law, final.  The effective date of 
the grant of pension cannot, by regulation, be earlier than 
the date of the appellant's new claim for the benefit filed 
after the final disallowance of his earlier claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2003).  
Under the circumstances of this case, the record presents the 
basis under applicable laws and regulations to allow an 
effective date of May 15, 1996.  However, the record does not 
present a basis to allow an effective date any earlier than 
May 15, 1996, the date of receipt of the request to reopen a 
previously denied claim, the disallowance of which ultimately 
became final.


ORDER

An effective date of May 15, 1996, for the grant of 
entitlement to nonservice-connected pension is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  An effective date earlier 
than May 15, 1996, for the grant of entitlement to 
nonservice-connected pension is denied.


REMAND

The basis for the previous denial of the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder was the failure to establish that the veteran was in 
combat and the inability to verify the veteran's claimed 
stressors.  In that regard, the veteran's claimed stressors 
had previously been directed by the RO to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  In April 2001, USASCRUR determined that the 
information received was insufficient to conduct meaningful 
research.  The veteran was asked to provide more detailed 
information, including specific dates, places, and names of 
units and individuals involved in the alleged stressful 
events.  At his February 2003 travel Board hearing, the 
veteran did provide more specific information regarding his 
alleged stressors.  It is therefore incumbent upon VA to 
determine whether the stressful events alleged by the veteran 
can now be verified.  

Further, the veteran indicated at his hearing that he was in 
receipt of ongoing treatment for post-traumatic stress 
disorder at the Vietnam Veterans Outreach Center and the VA 
outpatient treatment center in Las Vegas.  Although the 
claims file contains some treatment records of the veteran 
dated through November 2002, it is incumbent upon VA to 
obtain the veteran's recent treatment records.  A remand to 
the RO is in order for these purposes.  

With respect to the veteran's claim of entitlement to service 
connection for migraine headaches, it is noted that service 
connection is in effect for chronic maxillary sinusitis with 
antral fistula and headaches.  Whether a distinction can be 
made between the service-connected headaches and the claimed 
migraine headaches is a medical question.  Given this 
discrepancy, the Board believes that a VA examination is 
necessary for the purpose of ascertaining the nature and 
etiology of the veteran's headaches, and whether the veteran 
has migraine headaches that can be associated with service or 
with a service-connected disability.  Further, the veteran 
indicated at his hearing that he was in receipt of ongoing 
treatment for migraine headaches.  Although the claims file 
contains some treatment records of the veteran dated through 
November 2002, it is incumbent upon VA to obtain the 
veteran's recent treatment records.  A remand to the RO is in 
order for these purposes.  

As to the veteran's claim of entitlement to an increased 
disability evaluation for service-connected chronic maxillary 
sinusitis with antral fistula and headaches, the Board notes 
that the most recent pertinent examination occurred in 
January 1997, over seven years ago.  The veteran has claimed 
an increased level of disability since that examination.  It 
is incumbent on VA to provide the veteran with an appropriate 
examination for the purpose of determining the veteran's 
current level of disability.  In addition, VA must assist the 
veteran in identifying and obtaining his current treatment 
records for treatment of his service-connected maxillary 
disability.  

With respect to the issues of whether the previously denied 
claims of entitlement to service connection for residuals of 
dental trauma for VA dental treatment purposes, and 
entitlement to service connection for sensory impairment of 
the left facial area, including as a claim made pursuant to 
38 U.S.C.A. § 1151, can be reopened, it is noted that these 
claims had been denied on the basis that there was no 
competent evidence showing relationships of the claimed 
disabilities to service, and/or to VA treatment under the 
guidelines set out in § 1151.  Consequently, if these claims 
are to be reopened, new (not merely cumulative) evidence must 
be presented that is so significant that it must be 
considered in order to fairly decide these questions.  In 
that regard, the veteran testified at his February 2003 Board 
hearing as to the location of evidence that could serve to 
reopen the claim.  Specifically, the veteran indicated that 
an optometrist had stated that the disabilities at issue were 
related to treatment in service and various post-service VA 
surgeries.  The veteran further indicated that he had been 
seen by a VA neurologist who was treating him for the 
disabilities at issue.  Finally, the veteran indicated that 
he had upcoming dental and optometrist appointments that were 
scheduled to treat the disabilities in question.  Given that 
the veteran has set out specific locations of potentially 
relevant evidence, it is incumbent upon VA to assist the 
veteran in locating and securing such evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the disorders at issue 
since February 2003, including the 
psychologist, optometrist, dentist, and 
neurologist referred to by the veteran in 
his February 2003 hearing before the 
Board.  After securing any necessary 
releases, obtain these records, including 
those located at the Vietnam Veterans 
Outreach Center and the VA outpatient 
treatment center in Las Vegas, and 
associate them with the claims file.

2.  The veteran should be asked to provide 
as much detail as possible pertaining to 
any stressful incidents in service, to 
include dates and places of the incidents, 
names of individuals involved, units of 
assignment, and specific time during which 
the veteran served with each.  Based upon 
a review of the claims file and the 
detailed statement submitted by the 
veteran pursuant to this request, prepare 
a detailed memorandum stating the 
stressors that need to be investigated by 
USASCRUR.

3.  Send the detailed memorandum containing 
the information available about the veteran's 
stressors, unit assignment and dates of the 
reported stressors to USASCRUR.  Ask USASCRUR 
to verify, if possible, the stressors alleged 
by the veteran.  Following the receipt of a 
response from USASCRUR, prepare a memorandum 
detailing which stressors have been verified 
for purposes of this claim.  

4.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressors in 
service.  38 U.S.C.A. § 5103A(d)).  Prior 
to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  The veteran should be scheduled for an 
appropriate medical examination for the 
purpose of ascertaining the level of 
disability caused by his service-connected 
chronic maxillary sinusitis with antral 
fistula and headaches.  In conjunction 
with this examination, the claims folder 
and a copy of this remand must be provided 
to the examiner for review.  The examiner 
should describe the nature and extent of 
the veteran's disability due to his 
maxillary sinusitis with antral fistula 
and headaches, including the frequency and 
extent of exacerbations of this disorder.  
The examiner should express an opinion as 
to whether the veteran has migraine 
headaches, and if so, whether a 
distinction can be made between the 
service-connected headaches and the 
claimed migraine headaches.  If the 
veteran has migraine headaches, and such a 
distinction can be made, the examiner 
should provide an opinion as to whether 
the veteran's migraine headaches are at 
least as likely as not associated with 
service or with a service-connected 
disability.  A complete rationale for any 
opinion expressed should be given.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

7.  Readjudicate the claims at issue, and 
determine whether any or all may now be 
allowed.  If any claim on appeal remains 
denied, provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



